Case 6:18-cv-01867-GAP-DCI Document1 Filed 11/02/18 Page 1 of 6 PagelD 1
PILI

IN THE UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF Foe KOY -2 fA (0: 28

TGO REALTY, INC., a Florida for profit real - ute
estate corporation, eB

Plaintiff,
Vv.

DAVID GLOVER, an individual and FLAG
AGENCY, INC., d/b/a Century 21 Flag Brevard County Case No.: 2017-CA-034680
Agency, Inc., a Florida for profit real estate
corporation, and PATRICK F. CONNOR, an
individual,

Defendants.

 

 

DEFENDANTS’ NOTICE OF REMOVAL

 

Defendants, DAVID GLOVER, an individual, FLAG AGENCY, INC., d/b/a Century 21
Flag Agency, Inc., a Florida for profit real estate corporation, and PATRICK F. CONNOR, an
individual (collectively “Defendants”), by and through their undersigned counsel and pursuant to
28 U.S.C. §§ 1331, 1367, 1441, and 1446, hereby file this Notice of Removal and in support
thereof, state as follows:

1. Removal of this cause is authorized and filed pursuant to 28 U.S.C. §§ 1331 and
1441.

2. On July 5, 2017, Plaintiff initiated an action against Defendants in the Circuit Court
of the Eighteenth Judicial Circuit, in and for Brevard County, Florida, Civil Division, Case
Number 05-2017-CA-034680.

3. The Summons, original Complaint in the aforementioned state court action were

served on Defendants, on July 8, 2017. True and correct copies of the Summons, Complaint, and

Case No. lo:'$~ Cult T- ORL 2B-KRS
Case 6:18-cv-01867-GAP-DCI Document1 Filed 11/02/18 Page 2 of 6 PagelD 2

all other process and pleadings served upon Defendants in this cause (except discovery) are

attached hereto as Composite Exhibit “1.”

4. The original and amended complaints only alleged causes of action for Slander Per
Se and Slander Per Quod.
5. On October 5, 2018, the State Court granted Plaintiff leave to file a Second

Amended Complaint adding the following claims arising under both state and federal law:

a. Violations of the Lanham Act, 15 U.S.C. § 1125(a)

b. Trade Name and Service Mark Dilution
c. Trade Name and Service Mark Infringement (Florida Common Law)
d. Unfair Competition (Florida Common Law)

€. Cyberpiracy (Lanham Act 15 U.S.C. § 1125(d))

f. Injunctive Relief under Florida Law and Lanham Act
g. Lanham Act, Florida Anti-Dilution Statute and Florida Common Law
6. Plaintiff served the order granting leave to amend and the Second Amended

Complaint on Defendants on October 12, 2018. True and correct copies of the order and the Second
Amended Complaint are attached hereto as Exhibit “1.”

7. Thereafter, on October 24, 2018, Plaintiff filed and served a Second Amended
Complaint (Corrected), which did not remove or alter the federal claims underlying this removal.
A true and correct copy of the Notice of Filing Second Amended Complaint (Corrected) and the
attached Second Amended Complaint are attached hereto as Exhibit “1.”

8. “The district courts shall have original jurisdiction of all civil actions arising under

the Constitution, laws, or treaties of the United States.” 28 U.S.C. §1331. This Court has original
Case 6:18-cv-01867-GAP-DCI Document1 Filed 11/02/18 Page 3 of 6 PagelD 3

jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1441 over Plaintiff's Lanham Act claims as they
arise under the Constitution, laws, or treaties of the United States. /d.

9. Defendants are entitled to remove Plaintiff's Second Amended Complaint to this
Court pursuant to 28 U.S.C. § 1441(a), which states:

Except as otherwise expressly provided by Act of Congress, any
civil action brought in a State court of which the district courts of
the United States have original jurisdiction, may be removed by the
defendant or the defendants, to the district court of the United States
for the district and division embracing the place where such action
is pending.

10. | Accordingly, Defendants are entitled to remove Plaintiff's Second Amended
Complaint to this Court because this Court has original jurisdiction over the new claims and the
state court action is currently pending in this District and Division. /d.

11. This Notice is being “filed within thirty days after receipt by the defendant[s],
through service or otherwise, of a copy of an amended pleading, motion, order or other paper from
which it may first be ascertained that the case is one which is or has become removable.” 28 U.S.C.
§ 1467(b)(3).

12. Defendants were served with the order and Second Amended Complaint on October
12, 2018, which is the first pleading setting forth claims arising under federal law. Therefore, this
Notice is timely filed.

13. Furthermore, all Defendants that have been served and appeared in this litigation
have consented to the removal of this case in accordance with Section 1467 and file this Notice of
Removal jointly.

14. _ Because this Court has original jurisdiction over Plaintiff's Lanham Act claims, the

Court also has supplemental jurisdiction over Plaintiff's claims arising under Florida law. 28

U.S.C. § 1367(a).
Case 6:18-cv-01867-GAP-DCI Document1 Filed 11/02/18 Page 4 of 6 PagelD 4

15. | This Court should exercise supplemental jurisdiction over Plaintiff's claims arising
under Florida law because all of the claims alleged in the Second Amended Complaint arise from
the same core of alleged operative facts and involve substantially similar questions of law, and
therefore form part of the same case or controversy. /d. Moreover, the claims brought under Florida
law do not involve novel or complex issues of state law, and there are no other considerations that
would prevent this Court from adjudicating those claims.

16. Based on the foregoing, all claims alleged in the Second Amended Complaint
should be removed to this Court pursuant to 28 U.S.C. §§ 1441 and 1367.

17. | The Notice of Removal attached hereto will be promptly served on all adverse
parties and filed with the Clerk of the State Court in accordance with 28 U.S.C. §1446(d).

WHEREFORE, Defendants respectfully request that this case proceed in this Court as an
action properly removed to it, and that this Court assume full and complete jurisdiction thereof
and issue all necessary orders and grant all general equitable relief to which Defendants are
entitled.

DATED: November 2, 2018
Respectfully submitted,

Nelson Mullins Broad and Cassel

By: /s/ Nicolette C. Vilmos

Nicolette C. Vilmos, P.L. (0469051)

Email: nicolette.vilmos@nelsonmullins.com
Bank of America Center

390 North Orange Avenue, Suite 1400
Orlando, FL 32801

Telephone: 407.839.4200

Facsimile: 407.425.8377

and
/s/ James R. Myers

James R. Myers, Esq. (896489)
Chartwell Law
Case 6:18-cv-01867-GAP-DCI Document1 Filed 11/02/18 Page 5 of 6 PagelID 5

12486 Brantley Commons Court
Fort Myers, FL 33907

Main (239) 489-1911

Fax (239) 425-3509

jmyers@chartwelllaw.com

Attorneys for Defendants, Flag Agency, Inc.,
d/b/a Century 21 Flag Agency, Inc., and Patrick
F, Connor

and

/s/ Maurice Arcadier

Maurice Arcadier, Esquire (0131180)
Stephen Biggie, Esquire (0084035)
Joseph C. Wood, Esquire (0093839)
Ethan B. Babb, Esquire (127488)
Arcadier, Biggie And Wood, PLLC
2815 W. New Haven, Suite 304
Melbourne, Florida 32904

office@wamalaw.com
arcadier(@wamalaw.com

Attorneys for Defendant David Glover

CERTIFICATE OF SERVICE

I hereby certify that on November 2, 2018, | electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF System. I also certify that the foregoing document is

being served via electronic mail delivery this day on all counsel of record identified below.

 

Liam P. Kelly, Esquire (0848867)
Liam P. Kelly, P.A.

10761 SW 104" Street

Miami, FL 33176
lkelly@liamkellylaw.com
Attorney for Plaintiff

Shannan Field, Esq. (95572)

The Law Office of Shannan M. Field, PA
1079 Cheney Highway

Titusville, FL 32780
shannanfield@yahoo.com

Attorney for Defendant David Glover

 

 

Maurice Arcadier, Esquire (0131180)
Stephen Biggie, Esquire (0084035)
Joseph C. Wood, Esquire (0093839)
Ethan B. Babb, Esquire (127488)
Arcadier, Biggie And Wood, PLLC

2815 W. New Haven, Suite 304
Melbourne, Florida 32904

office@wamalaw.com

arcadier@wamalaw.com
Attorneys for Defendant David Glover

 

 
Case 6:18-cv-01867-GAP-DCI Document1 Filed 11/02/18 Page 6 of 6 PagelD 6

/s/ Nicolette C. Vilmos
Nicolette C. Vilmos
Florida Bar No.: 0469051

 
